Order, Supreme Court, Bronx County (George Friedman, J.), entered December 27, 1999, which denied plaintiffs motion to strike the answer of defendant Bronx Lebanon Special Care Center, Inc., unanimously affirmed, without costs.
Although defendant Bronx Lebanon delayed in producing certain witnesses for deposition, the court properly exercised its discretion (see, Cherry v Herbert & Co., 212 AD2d 203, 209) in denying plaintiffs motion pursuant to CPLR 3126 to strike Bronx Lebanon’s answer, since there was no showing that its delay was the product of willful or contumacious conduct (see, Hanson v City of New York, 227 AD2d 217). Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.